No.    89-599

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1990



JOSEPH H. JOHNSON, d/b/a HAYES RANCHES, INC.,               =-
                                                            --
and DOUBLE H. BOX COMPANY,                                  c.)
                                                            -    v




                 Petitioner and Appellant,
                                                            -_
                                                            -3

                                                            -    7
                                                                     r
                                                                     '

     -vs-
TRACY PFAU, ANCIEL A. GRIFFETH, GREGORY S. BAYLES,
AND MONTANA DEPARTMENT OF LABOR AND INDUSTRY,
                 Respondent and Appellees.


APPEAL FROM:     District Court of the Fourth Judicial District,
                 In and for the County of Ravalli,
                 The Honorable Jack L. Green, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                 Bruce L. Hussey, Missoula, Montana
            For Respondent:
                 Charles K. Hail, Dept. of Labor, Helena, Montana



                                Submitted on Briefs:     March 8, 1990
                                              Decided:   March 27, 1990
Filed:
Justice Fred J. Weber delivered the Opinion of the Court.

     Joseph H. Johnson, d/b/a Hayes Ranches, Inc., and Double H.
Box Co. appeals from an order by the District Court, Fourth
Judicial District, Missoula County, dismissing his petition for
review of an agency decision for lack of service of process and
lack of jurisdiction.     We affirm.
     Plaintiff petitioned the District Court for review of an order
by the Department of Labor and Industry which found in favor of
defendants on certain wage claims.
     We have reviewed the record and conclude that plaintiff's
petition for review of this order was filed with the District Court
within thirty days as required by 5 2-4-702(2)(a),    MCA.   However,
the record fails to establish that plaintiff served copies of this
petition upon the agency and all parties of record as required by
5 2-4-702(2)(a),   MCA.   Plaintiff's failure to serve the Department
and individual defendants with copies of the petition results in
lack of jurisdiction.      Rule 4B(2) , M.R. Civ.P., Rierson v. State
(1980), 188 Mont. 522, 614 P.2d 1020.         We conclude that the
District Court properly granted defendants' motion to dismiss for
lack of service of process and lack of jurisdiction. We affirm the
order of the District Court.     Let remittitur issue forthwith.
     Affirmed .
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.




We Concur:         A